Dissenting Opinion by
Mr. Justice Roberts:
I reiterate my view, more amply set forth in Pennsylvania Public Utility Commission v. Allegheny County Port Authority, 433 Pa. 495, 501, 252 A. 2d 367, 370 (1969) (dissenting opinion), that the term “order”, as used in §1111 of the Public Utility Code, Act of May 28, 1937, P. L. 1053, 66 P.S. §1441, does not encompass an administrative action which, with respect to the interest allegedly affected, neither subjects that interest to nor threatens i't with, immediate substantial injury. Since there is ample opportunity to review the actions of administrative agencies after they have rendered a substantive order, adjudication or decision, the majority’s decision, which will inevitably result in more frequent and earlier judicial intervention into these problems, can only result in an unnecessary disruption of our administrative agencies and an unnecessary dissipation of our judicial resources.
Since neither considerations of public policy nor the language of the statute favor the unfortunate result reached by the majority, I must dissent.